      Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 1 of 6




Above intervention continued per policy. Yes



/es/ Kelly M BELL

Registered Nurse

Signed: 06/05/2017 14:45




LOCAL TITLE: Addendum

STANDARD TITLE: ADDENDUM

DATE OF NOTE: JUN 05, 2017@11:50:16 ENTRY DATE: JUN 05, 2017@11:50:16

   AUTHOR: EMEJUAIWE,NKECHINYE EXP COSIGNER:

INSTITUTION: SE LOUISIANA VETERANS HCS

  DIVISION: NEW ORLEANS VAMC

  URGENCY:                   STATUS: COMPLETED




I saw and examined the patient with Dr. Vargas. We discussed the assessment and

plan. I reviewed the findings and plan, as appropriate for today's encounter.

Current musculoskeletal exam not consistent with an inflammatory arthropathy but

this could be because of current therapy with Enbrel. Patient however still

reports peripheral arthralgia and lower back pain that is chronic and most

likely mechanical. We have attempted to make the distinction between

inflammatory and non-inflammatory pain to Veteran. He states that he has been

told that Gulf war syndrome can manifest as painful joints and that this is




                                                                                   VBA 6106
                    COPY MADE BY VBA, ST. LOUIS FROM A RECORD IN VA'S POSSESSION
      Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 2 of 6



likely what enbrel is helping with.

We went over the risks of immunosupressive therapy and patient feels that the

benefits he has derived are quite significant (less pain and more energy). As

such will continue Enbrel therapy at this time.



Nkechinyere Emejuaiwe MD, MPH



/es/ NKECHINYERE EMEJUAIWE



Signed: 06/05/2017 11:53



==============================================================================



--- Original Document ---



06/05/17 RHEUMATOLOGY NOTE:



CC: follow up for chronic back pain and arthralgias



HISTORY OF PRESENT ILLNESS:

45 yo Caucasian M comes for follow up with Hx of arthralgias and swelling with

chronic back pain.



Last seen on 9/2016 by Dr. McGrath. Suspected for spondyloarthropathy probable

PsA given joint pain/swelling and rash. Recommended for TNFi trial. Has been




                                                                                    VBA 6107
                     COPY MADE BY VBA, ST. LOUIS FROM A RECORD IN VA'S POSSESSION
                 Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 3 of 6


Progress Notes                                                                 Printed On Feb 7, 2020
           -OSA (CPAP)
           -Prior history of anti TNF alpha use for psoriatic arthritis (Rheumatology
           following and deemed patient does not have psoroatic arthritis
           -DM
           -HLD
           -HTN
           -Migraine
           -?Chronic fatigue

           HPI:
           46y/o MALE with hx of symptomatic paroxysmal atrial fibrillation failed DCCV
           3/6/18 (CHADSVASC 3, switched to pradaxa), and NICMP recovered EF, and OSA
           (CPAP) who presents for establishing care for atrial fibrillation management.

           He was diagnosed in ED when had chest pressure and atrial fibrillation with
           shortness of breath. Was ruled out for ACS and then discharged on eliquis.

           Since then, he denies chest pressure. He had the DCCV 3/6/18 successfully but
           then went back into atrial fibrillation but rate controlled. Compliant with
           medications. No orthopnea, no LE edema. Did have episode of dizziness but no
           syncope. Using CPAP now. Ambulating without functional limitation.

           ROS: Pertinent positives and negatives as mentioned in HPI rest of 12 point ROS
           negative.
           ========================
           CARDIOGRAPHICS:
           TEE 3/2018: EF 60-65%, normal LA size

           CATH: reported no obstructive CAD

           EKG: TODAY WITH rate controlled atrial fibrillation

           ========================
           Past Medical History:
           - Symptomatic paroxysmal atrial fibrillation failed DCCV 3/6/18 (CHADSVASC 3)
           -NICMP LVEF 11% (by MRI 11%)--> EF 30-35% on echo in 12/2017 -- 60-65% on TEE
           3/2018. Clean cath. NYHA II
           -OSA (CPAP)
           -Prior history of anti TNF alpha use for psoriatic arthritis (Rheumatology
           following and deemed patient does not have psoroatic arthritis
           -DM
           -HLD
           -HTN
           -Migraine
           -?Chronic fatigue

           PSH: sacral joint ablation

           FH: mom HTN, dad HTN

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_001147
                                                                                                                  VA   Page 1147
                 Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 4 of 6


Progress Notes                                                                                                     Printed On Feb 7, 2020
           6)      CYCLOBENZAPRINE HCL 10MG TAB TAKE ONE TABLET BY MOUTH                                  ACTIVE
                     THREE TIMES A DAY AS NEEDED AS A MUSCLE RELAXANT
           7)      ETANERCEPT 50MG/ML INJ SYRINGE INJECT 50MG/1ML                                         ACTIVE
                     SUBCUTANEOUSLY EVERY WEEK
           8)      HYDROCODONE 7.5/ACETAMINOPHEN 325MG TAB TAKE 1 TABLET                                  ACTIVE
                     BY MOUTH THREE TIMES A DAY AS NEEDED FOR PAIN
           9)      LIDOCAINE 5% OINT APPLY SMALL AMOUNT TOPICALLY EVERY                                   ACTIVE
                     DAY
           10)     PROPRANOLOL HCL 10MG TAB TAKE ONE TABLET BY MOUTH                                      ACTIVE
                     EVERY DAY FOR HEART/BLOOD PRESSURE
           11)     SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY                                      ACTIVE
                     MOUTH SEE COMMENT ,NO RELIEF REPEAT IN 2 HOURS
                     MAX/200MG/DAY TAKE 1 TABLET AT ONSET OF SYMPTOMS,
                     MAY REPEAT IN 2 HOURS IF NO RELIEF FOR HEADACHE
           12)     TRIAMCINOLONE ACETONIDE 0.1% CREAM 15GM APPLY SMALL                                    ACTIVE
                     AMOUNT TOPICALLY ONCE DAILY AS NEEDED APPLY SMALL
                     AMOUNT EVERY DAY AS NEEDED TO RED, ITCHY BUMPS.
                     AVOID USE ON FACE/GROIN/UNDER ARMS.

                Active Non-VA Medications                              Status
           =========================================================================
           1)   Non-VA LIDOCAINE/PRILOCAINE CREAM,TOP SMALL AMOUNT     ACTIVE
                  TOPICALLY TWICE A DAY

           13 Total Medications

           Non Va
           Medications reviewed with                  the patient.
           The following changes are                  found:
           He comments that he is on                  Enalapril. Acordangly to thge computer last time this
           was released was in 2015.
           He does not think that he                  is on Propranolol

           SH:
           Married with 3 children)
           Smoke: No
           Drink: Very seldom
           Drugs: No


           REVIEW OF SYSTEMS:               X-POSITIVE                BLANK - NEGATIVE

                        GENERAL: [ ]FEVER/CHILLS    [ ]WEIGHT CHANGES
                        HEENT: [ ]Headache       [ ]blurred vision
                                [ ]nasal d/c     [ ]sorethroat
                        CV:     [ ]chest pain    [ ]angina       [ ]edema
                        PULM:   [ ]dyspnea               [ ]wheezing
                                [ ]cough   [ ] productive/nonproductive
                        GI:     [ ]nausea[ ]vomiting[ ]diarrhea
                                [ ]constipation[ ]blood in stool
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_001414
                                                                                                                          VA   Page 1414
                 Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 5 of 6


Progress Notes                                                                                                 Printed On Feb 7, 2020
                                [ ]reflux
                        GU:     [ ]frequency[ ]hematuria[ ]dysuria
                        MUSCULOSKEL:[ ]joint pain ______________[ ]edema
                        NEURO: [ ]numbness[ ]tingling[ ]seizure
                        PSYCH: [ ]suicidal ideation[ ]homicidal ideation
                                [ ]haullicination[ ]auditory[ ]visual


           ROS: A comprehensive ROS was completed and is negative with the exception of the
           pertient positives and negatives listed in the HPI.




           ALLERGIES:
           PENICILLIN, SULFA DRUGS, ERYTHROMYCIN, GABAPENTIN, IBUPROFEN, WASP STINGS
           MAXZIDE, EGG YOLKS

           PE:
            SVS - Today's Vital Signs

           Measurement DT                TEMP                    PULSE     RESP              BP
                                         F(C)

           03/06/2017 15:09              98.6(37.0)              53        20                121/84

           Measurement DT                PAIN

           03/06/2017 15:09              4


           NAD, Cooperative
           HEENT:Normocephalic
           NECK SUPPLE, NO JVD NO CAROTID BRUIT
           LUNGS:CTA NO WHEEZES
           HEART:RRR
           ABDOMEN:BS NORMOACTIVE
           EXT:NO C/C/E
           Neurol: oriented in time and space.


           HEALTH MAINTANCE:
           Discussed with the patient benefit of Flu Vaccine yearly
           Meds reconciled/refilled, meds uses/precautions reviewed,
                   labs reviewed


           LABS: Not done

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)    VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                            Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                       VA_001415
                                                                                                                      VA   Page 1415
                 Case 2:18-cv-09253-JCZ-JVM Document 56-4 Filed 09/08/20 Page 6 of 6


Progress Notes                                                                                                Printed On Feb 7, 2020
           PODIATRIC PHYSICIAN
           Signed: 11/03/2016 10:44

            LOCAL TITLE: NURSING TELEPHONE/NON FACE TO FACE NOTE
           STANDARD TITLE: PRIMARY CARE NOTE
           DATE OF NOTE: NOV 03, 2016@10:08     ENTRY DATE: NOV 03, 2016@10:09:19
                 AUTHOR: GODFREY,SANDRA W RN EXP COSIGNER:
                URGENCY:                            STATUS: COMPLETED

           NURSING TELEPHONE/NON FACE TO FACE NOTE

           *****NOTE: Full name and social security number verification required.
           DOB and picture ID to be used only if unable to verify using
           full name and social security.******

           Please select the two patient identifiers used to verify patient:

           Patient Name , Social Security number, Date of Birth

           Information from:
            Patient



           Select the reason for this call:

           FOCUS:       Inquiring if his medication could be changed from Enbrel to Humira.

           DATA: Veteran came into the office today and stated that the Enbrel takes a few
           days to kick in and then it does not last for the entire two weeks. The burning
           in his feet returns within about one week.

           ACTION: Veteran is requesting that he be changed to Humira in hopes that it
           will keep his pain in check. I informed veteran that I would put a note in for
           Dr. McGrath and that he should call me on Wednesday, 11/9/16 if he has not heard
           anything from Dr. McGrath.

           RESPONSE: Veteran thanked me for my assistance and will wait for Dr. McGrath to
           decide on the medication.

           /es/ SANDRA W GODFREY RN
           RN
           Signed: 11/03/2016 10:13

            LOCAL TITLE: NURSING TELEPHONE/NON FACE TO FACE NOTE
           STANDARD TITLE: PRIMARY CARE NOTE
           DATE OF NOTE: OCT 21, 2016@10:45     ENTRY DATE: OCT 21, 2016@10:45:36
                 AUTHOR: GODFREY,SANDRA W RN EXP COSIGNER:
                URGENCY:                            STATUS: COMPLETED

PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_001461
                                                                                                                     VA   Page 1461
